Title: From Alexander Hamilton to Elijah Paine, 25 September 1799
From: Hamilton, Alexander
To: Paine, Elijah


          
            Sir
            New York Sept. 25th. 1799
          
          This is to inform you that orders have been given to recruit in the State of Vermont, men for two Companies for the second Regiment of Infantry the recruiting party to be under the direction and Superintendance of Major Bewell.
          You have, I think, some time since written to me concerning the Contractor in your State; which letter is by some Accident mislaid or misplaced and the Contractor’s name does not immediately occur to me: I have therefore to request that you will give the necessary orders for the Supply of this party, and the in the necessary information & assistance to Major Bewell and the other Officers on their Arrival
          With great consideration &c
          
            I shall also be obliged by a Copy of the Contract—
          
          Mr. Elijah Paine Esqr.
        